Citation Nr: 0618709	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for troubled breathing, 
also claimed as obstructive sleep apnea, to include as due to 
a service-connected nasal fracture.

2.  Entitlement to service connection for sinusitis, also 
claimed as allergies, to include as due to a service-
connected nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

C. Dillon, Counsel



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In February 2005, the granted entitlement to service 
connection for nasal fracture residuals, but in a March 2005 
Supplemental Statement of the Case, the RO denied service 
connection for the disabilities currently on appeal.


FINDING OF FACT

The veteran's obstructive sleep apnea and chronic sinus 
disorder were caused by his service-connected nasal fracture.


CONCLUSIONS OF LAW

1.  The veteran's obstructive sleep apnea is the result of or 
proximately due to the veteran's service-connected nasal 
fracture.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310 (2005).

2.  The veteran's sinusitis is the result of or proximately 
due to the veteran's service-connected nasal fracture.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2005).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).

The medical evidence shows current diagnoses of sinusitis and 
sleep apnea.  Although there is competent evidence indicating 
the veteran's service-connected nasal fracture did not cause 
the veteran's sinus and apneic disorders, there is also 
competent evidence establishing the service-connected nasal 
injury indeed caused the claimed disorders.

In May 2005, a treating physician rendered the opinion that 
the veteran's chronic and recurrent sinusitis is likely a 
result of the veteran's in-service nasal trauma.  Similarly, 
in August 2004, a physician's assistant rendered the opinion 
that the veteran's diagnoses of sleep apnea and sinusitis are 
as likely as not related to military service, i.e., the 
veteran's service-connected nasal injury.

At odds with the above medical opinions are the conclusions 
reached by VA examiners.  The October 2003 examiner rendered 
the opinion that the veteran did not have sinusitis and that 
the veterans sleep apnea was unrelated to his nasal injury in 
service.  The January 2005 examiner also rendered the opinion 
that the veteran did not have sinusitis.  Sleep apnea was not 
diagnosed or otherwise addressed by the January 2005 
examiner.

After careful consideration of the competent evidence of 
record, the Board finds more probative value in the opinions 
from the private medical sources of record than those from 
the VA examiners.  With regard to sinusitis, the VA examiners 
found no current diagnosis, but the medical evidence, 
including VA's own treatment records, establish recurrent 
sinus problems and multiple diagnoses of sinusitis.  As 
neither VA examiner diagnosed a current sinus disability, 
they did not provide an etiology opinion.  Consequently, the 
only competent opinions of record addressing the etiology of 
the veteran's sinus disorder are the private medical opinions 
linking sinusitis to the veteran's service-connected nasal 
fracture.  

With regard to sleep apnea, the October 2003 VA examiner 
concluded the veteran's obstructive sleep apnea was not 
related to the veteran's service-connected nasal injury after 
finding on physical examination an entirely straight septum 
with excellent nasal airways, a straight external nose, and 
no visible synechia.  These objective findings, however, are 
unsupported by other examination findings of record.  Most 
notably, a May 2005 computed tomography scan revealed a nasal 
septum deviated significantly to the right.  It is also 
noteworthy that, unlike the Otober 2003 examiner, the January 
2005 VA examiner observed deviation of the septum on physical 
examination.

As the opinions of the VA examiners are accorded less 
comparable weight to those of the private physicians of 
record, the Board concludes that the competent and probative 
evidence is in favor of the claims, and service connection is 
warranted for obstructive sleep apnea and a sinus disorder, 
considered secondary to the veteran's service-connected nasal 
fracture.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.

Entitlement to service connection for sinusitis is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


